DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 1 July 2022, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 10-17, 19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.  Examiner notes that US 20120012801 A1 to Burns, US 9301624 B2 to Rosenthal, and US 20050262629 A1 to Cheng are particularly relevant.
Regarding claim 1, the primary reference Burns and secondary references Rosenthal and Cheng all teach a play yard with a plurality of corner posts and tensioning components for tensioning the soft good assembly.  However, Burns and Rosenthal fail to teach Applicant’s claimed “at least one tensioning component connected to the at least one soft good assembly and adapted to detachably pierce through the through hole for tensioning the soft goods.”  While Cheng teaches a tensioning component that pieces through the through hole (Cheng Fig. 7 elements 630 and 53), Cheng fails to teach Applicant’s claimed “the at least one tensioning component is configured to extend within the through hole from: (i) an inner side of the edge corner defined by at least one of the plurality of corner posts to (ii) an outer side of the edge corner defined by the at least one of the plurality of corner posts, such that the at least one tensioning component extends through the at least one of the plurality of corner posts and abuts the outer side of the edge corner” because the tensioning component (element 630) does not extend through to the other side of the corner post.
Regarding claim 4, while the combination of Burns and Rosenthal teaches first and second guiding components with first and second enlarged ends (see rejection above), the combination of Burns and Rosenthal fails to teach Applicant’s claimed “wherein the first enlarged end, the second enlarged end, and the base body of the second guiding component are formed as a unitary component.”  Burns only teaches a single enlarged end (Figs. 9-11), and the first and second enlarged ends of Rosenthal are separate components (Fig. 4), not unitary components.  Cheng also fails to teach this claimed limitation.
There is no teaching or suggestion in Burns, Rosenthal, Cheng, nor the prior art (see PTO 892) to result in Applicant’s claimed structure.  The dependent claims are allowable subject matter for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673